Corrected Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed 1/21/2022 has been considered. See attached signed copy.
Claims 1-13 and 15-21 remain allowed.
The following is an examiner’s statement of reasons for allowance: 
Hasegawa et al et al (US 2006/0215137) disclose (Fig. 6 and corresponding text) a cooling system for use in a projection apparatus (Fig. 1), the projection apparatus being configured to project a radiation beam to form an exposure area on a substrate (21), the cooling system comprising: a cooling apparatus located, in use, above the substrate adjacent to the exposure area, the cooling apparatus comprising a cooling surface (66) and an outlet (opening in the center of 66), the cooling surface being configured to remove heat from the substrate during use ([0105] discloses that 66 is connected to a cooling mechanism), the outlet being configured to deliver a cooling fluid (He, see [0107]), and the cooling surface and the outlet are configured to face the substrate during use; Hasegawa et al do not disclose a contamination control arrangement configured to control or remove contamination of a surface of the cooling apparatus. The He gas outlet is part of the cooling apparatus, and is not interpreted as a contamination control arrangement configured to control or remove contamination of a surface of the cooling apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.